TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00185-CV



                                   In the Best Interest of R.R.




                   FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
              NO. 44,932, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant, R.R., moves to dismiss this appeal, asserting that the order from which he

appealed has been dismissed in the trial court. We grant his motion and dismiss this appeal.




                                             G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: August 3, 2007